Title: John Wayles Baker to Thomas Jefferson, 11 April 1813
From: Baker, John Wayles
To: Jefferson, Thomas


          Dear Uncle Lynchburg 11th of april 1813
          I wish to see you very  much I am very well I am at school at Lynchburg to
			 A gentleman by the name of Mr. Halcomb I like him very much well he is very good to cousin and my self he and my self are going home very soon some of my Vacations I will come and
			 stay some time with you
          Your moste obet obedient and affectionate nephewJohn Wales BakerLynchburg 1813
        